DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

	In response to communications sent May 6, 2022 and May 11, 2022, claim(s) 1-10 and 12-21 is/are pending in this application; of these claim(s) 1 is/are in independent form.  Claim(s) 1, 7, 8, 13, and 14 is/are currently amended; claim(s) 3-5, 9, 10, 12, and 15-21is/are previously presented; claim(s) 2 and 6 is/are original; claim(s) 11 is/are cancelled.
	
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6, 2022 has been entered.

Information Disclosure Statement
	The Information Disclosure Statement(s) is/are acknowledged and the references contained therein have been considered by the Examiner.  This includes the Information Disclosure Statements(s) filed on:  May 11, 2022.

Response to Arguments
Applicant's arguments filed May 6, 2022 have been fully considered but they are not persuasive. Regarding claims 1-7, 9, 10, 12-17, and 19-21, Applicant argues that the secondary reference, US 2017/03424500 A1 (“Marquard”) does not cure the deficiencies of the primary reference, US 2018/0251848 A1 (“Diehn”).  Upon further review, the Examiner determined that the primary reference, Diehn, teaches the amended elements in the independent claim, including:
Diehn Para [0252]: determining cancer-status classes of subjects by identifying individual cohorts that share the characteristic of whether they are a training cohort; the Examiner’s interpretation of the “shared characteristics” is consistent with Applicant’s Specification at Para [0041], which describes a “cohort” as an example of a “shared characteristic”; note that based on the Examiner’s interpretation of the claims, the “plurality of classes” and the “sets of subjects” are not the same elements.
Diehn Para [0252]: generate a “polished” training set by using multi-parameter distributions, such as Gaussian and Weibull distributions, that determines noise characteristics of samples of genetic material.
Diehn Para [0265]: a probabilistic recommender that makes recommendations having false positive and false negative rates by using the “polished” training data for determining clinical cancer status; the recommender uses a computerized machine and involves at least some learning
Therefore, the rejection under 35 U.S.C. § 103 has been simplified into the rejection under 35 U.S.C. § 102, specifically for claims 1-7, 9, 10, 12-17, and 19-21 (see rejection below).  Hence, Applicant’s arguments, see page 7 line 12 – page 9 line 19, filed May 6, 2022, with respect to the rejection(s) of claim(s) 1-7, 9, 10, 12-17, and 19-21 under 35 U.S.C. § 103 are moot because the arguments are directed to the secondary reference, Marquard, which the Examiner no longer relies upon.  
Applicant’s arguments, see page 9 line 22–27, filed May 6, 2022, with respect to the rejection(s) of claim(s) 8 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. §103 as being unpatentable over US 2018/0251848 A1 (“Diehn”) in view of WO 2004015608 A2 (“Ragg”).
Regarding claim 18, Applicant’s arguments, see page 7 line 12 – page 9 line 19, filed May 6, 2022, with respect to the rejection(s) of claim(s) 18 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. §103 as being unpatentable over US 2018/0251848 A1 (“Diehn”) in view of WO 2004015608 A2 (“Ragg”) as well.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “subjects having shared characteristics” and then later recites “determines characteristics of samples of subjects.”  However, it is unclear whether the “shared characteristics” are also the determined characteristics that are later recited.  Appropriate correction is required.
For the purpose of claim interpretation during compact prosecution and examination, the Examiner assumes that the “shared characteristics” and the determined characteristics are different elements.  This interpretation is based, in part, on Applicant’s Specification at Para [0041], which describes a “cohort” as an example of a “shared characteristic.”
Claims 2-10 and 12-21 are objected to because they depend from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9, 10, 12-17, and 19-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0251848 A1 (“Diehn”).

	As to claim 1, Diehn teaches a method of generating a system, the method comprising:
storing genetic information (Diehn Para [0227]: storing genetic information from tumor and plasma samples for analysis and validation) and clinical information (Diehn Para [0227]: storing genetic information about recurrent mutations in a selector library) obtained from each of a plurality of subjects in at least one database (Diehn Para [0227]: the tumor, plasma, and selector data was obtained from a plurality of patients with various types of cancers; the use of bioinformatics databases implicitly suggests a storage step), wherein the genetic information from a given subject of the plurality of subjects is determined from one or more samples including genetic material (Diehn Para [0227]: sequenced genetic information from a plurality of patients is determined from tumor biopsies) and cell-free nucleic acids (cfNAs) obtained from the given subject at two or more time points (Diehn Para [0227]: sequenced genetic information from a plurality of patients is determined from longitudinal plasma samples containing circulating tumor DNA, abbreviated ctDNA; Merriam Webster Definition 3 of "Longitudinal": involving the repeated observation or examination of a set of subjects over time with respect to one or more study variables; NCBI MeSH synonym for “Circulating Tumor DNA” includes “Cell Free Tumor DNA”);
operably connecting at least one extractor to the at least one database (Diehn Para [0227]: connecting an analytical modeler to the bioinformatics information), wherein the extractor is configured to extract one or more features from the genetic information and the clinical information stored in the at least one database (Diehn Para [0227]: wherein the analytic modeler performs Cancer Personalized Profiling by Deep Sequencing, aka CAPP-Seq, to extract selectors that are derived from clinical population-level analysis and validated using the genetic information using the tumor and plasma genetic information from patient-level analysis; See Figure 4);
performing training process of one or more classifiers that are included in at least one recommender (Diehn Para [0265]: a probabilistic recommender that makes recommendations having false positive and false negative rates), wherein the training process includes:
	determining a plurality of classes of subjects (Diehn Para [0265]: determining clinical status of cancer) by identifying individual sets of subjects having a shared characteristics (Diehn Para [0252]: determining cancer-status classes of subjects by identifying individual cohorts that share the characteristic of whether they are a training cohort; the interpretation of the “shared characteristics” is consistent with Applicant’s Specification at Para [0041], which describes a “cohort” as an example of a “shared characteristic”; note that based on the Examiner’s interpretation of the claims, the “plurality of classes” and the “sets of subjects” are not the same elements);
	generating a training data set using a multiparametric model, the training data set indicating characteristics of polynucleotides of samples of subjects that belong to each class of the plurality of classes (Diehn Para [0252]: generate a “polished” training set by using multi-parameter distributions, such as Gaussian and Weibull distributions, that determines noise characteristics of samples of genetic material); and
	training a machine learning algorithm using the training data set to generate one or more trained classifiers, wherein individual trained classifiers of the one or more trained classifiers determines one or more classes of the plurality of classes for a test sample (Diehn Para [0265]: a probabilistic recommender that makes recommendations having false positive and false negative rates by using the “polished” training data for determining clinical cancer status; the recommender uses a computerized machine and involves at least some learning); and
operably connecting the at least one recommender to the at least one extractor, thereby generating the system (Diehn Para [0265]: a recommender makes recommendations having false positive and false negative rates),
wherein the at least one recommender is configured to implement the one or more trained classifiers to select a treatment from among a plurality of treatment options for a cancer of at least one test subject of the plurality of subjects (Diehn Para [0265]: the recommendation involving false positives and false negatives are used to make recommendation about treatment options involving “actionable EGFR mutations” yielding recommendations about EGFR-targeted therapy), based at least in part on an analysis of the one or more features (Diehn Para [0265]: the recommendation is based at least in part on the Cancer Personalized Profiling by Deep Sequencing analysis, which is also called CAPP-Seq).

As to claim 2, Diehn teaches the method of claim 1, wherein the plurality of subjects comprises subjects having cancer (Diehn Para [0227]: the subjects have cancer).

As to claim 3, Diehn teaches the method of claim 1, wherein the plurality of subjects comprises subjects in which cancer is not detected (Deihn Para [0266]: the prediction method of integrated digital error suppression, aka IDES, can be applied to healthy controls).

As to claim 4, Diehn teaches the method of claim 1, further comprising operably connecting at least one genetic analyzer to the system, wherein the genetic analyzer is configured to analyze the genetic information (Diehn Para [0227]: the analytic modeler analyzes genetic information stored about tumor and plasma samples).

As to claim 5, Diehn teaches the method of claim 1, further comprising operably connecting at least one report generator to the at least one recommender, wherein the at least one report generator is configured to generate a report comprising information corresponding to the selected treatment (Diehn Para [0265]: the recommender produces receiver-operator characteristic reports similar to those of Figures 12e).

As to claim 6, Diehn teaches the method of claim 1, wherein the genetic information comprises unstructured text data (Diehn Para [0227]: the genetic information from tumor and plasma samples comprises unstructured text data in Table 2, which is between Para [0227] and [0228]).

As to claim 7, Diehn teaches the method of claim 1, further comprising storing the clinical information in at least one database array (Diehn Para [0227]: the clinical information is derived from bioinformatics databases summarized as a database array in Table 1 depicting the somatic mutation source);
and wherein the clinical information comprises patient information from physicians and laboratory test results (Diehn Para [0227] and Table 1 located between Para [0227] and [0228]: the clinical information in Table 1 comprises patient information, in the last two columns; the patient information is from the authoring physicians mentioned in the second column and laboratory tests such as Whole Exome Sequencing and Whole Genome Sequencing in the third column).

As to claim 9, Diehn teaches the method of claim 1, wherein the clinical information comprises (these elements are claimed in the alternative and therefore only one needs to be mapped) computed tomography (CT) scans, magnetic resonance imaging (MRI) scans, ultrasound scans, bone scans, positron emission tomography (PET) scans, bone marrow tests, X-rays, endoscopies, lymphangiograms, intravenous urograms (IVU), intravenous pyelograms (IVP), lumbar punctures, cystoscopies, immunological tests, histology reports, or cancer marker tests (Diehn Para [0227] and Table 1 located between Para [0227] and [0228]: Diehn teaches cancer marker tests as part of Whole Exome Sequencing and Whole Genome Sequencing in the third column).

As to claim 10, Diehn teaches the method of claim 1, further comprising using the system to predict a course of the treatment for the at least one test subject (Diehn Para [0265]: the recommendation is a prediction involving false positives and false negatives that are used to predict outcomes about treatment options involving “actionable EGFR mutations” yielding recommendations about EGFR-targeted therapy).

As to claim 12, Diehn teaches the method of claim 1, further comprising operably connecting at least one classifier to the at least one extractor and to the at least one recommender, wherein the at least one classifier is configured to classify the one or more features extracted from the genetic information and the clinical information (The Examiner interprets that no limitations are included in claim 12 regarding the type of classifier claimed because a the plain meaning of a classifier is not limited to modern artificial intelligence algorithms;  Diehn Para [0265]: the Examiner argues that the recommendation regarding “actionable EGFR mutations” is driven by a simplistic classifier in that it results in classification based on the features of the Cancer Personalized Profiling by Deep Sequencing analysis, or CAPP-Seq).

As to claim 13, Diehn teaches the method of claim 1, wherein a sample of the at least one test subject includes at least one of the cell-free polynucleotides or polynucleotides derived from a tumor sample (Diehn Para [0227]: sequenced genetic information from a plurality of patients is determined from longitudinal plasma samples containing circulating tumor DNA, abbreviated ctDNA).

As to claim 14, Diehn teaches the method of claim 1, wherein the plurality of classes is selected from the group consisting of: subjects in which cancer is not detected (Diehn Para [0265]: determining different classes of clinical status of cancer), subjects having breast cancer (Diehn Para [0051]: the cancer can be breast cancer), subjects having colon cancer (Diehn Para [0051]: the cancer can be colon cancer), subjects having lung cancer (Diehn Para [0265]: determining different classes of clinical status of cancer including lung cancer), subjects having pancreatic cancer (Diehn Para [0051]: the cancer can be pancreatic cancer), subjects having prostate cancer (Diehn Para [0051]: the cancer can be prostate cancer), subjects having ovarian cancer (Diehn Para [0051]: the cancer can be ovarian cancer), subjects having melanoma (Diehn Para [0051]: the cancer can be melanoma), and subjects having liver cancer (Diehn Para [0051]: the cancer can be hepatocellular cancer).

As to claim 15, Diehn teaches the method of claim 1, wherein the one or more features comprise treatment responses to therapeutic interventions, and wherein the at least one classifier is configured to classify the one or more features to generate one or more treatment classifications (Diehn Para [0265]: the recommendation involving false positives and false negatives are used to make recommendation about treatment options involving “actionable EGFR mutations” yielding recommendations about EGFR-targeted therapy).

As to claim 16, Diehn teaches the method of claim 15, wherein the one or more treatment classifications comprise responsive to treatment, non-responsive to treatment, or a level of responsiveness to treatment (Diehn Para [0265] teaches a Receiver Operating Characteristic analysis of the prediction of how the EGFR calls predict targeted therapy).

As to claim 17, Diehn teaches the method of claim 12, wherein the at least one classifier (Diehn Para [0265]: a probabilistic recommender that makes recommendations having false positive and false negative rates) comprises one or more artificial neural networks, random forests, linear classifiers (Diehn Para [0187]: linear classification using linear regression to distinguish classes), support vector machines, or Hidden Markov models (HMMs).

As to claim 19, Diehn teaches the method of claim 12, further comprising operably connecting at least one inference unit to the at least one classifier and to the at least one recommender (Diehn Para [0048]: connecting a Receiver Operating Characteristics computing unit to the classifier/recommender).

As to claim 20, Diehn teaches the method of claim 19, wherein an output of the at least one classifier is provided to the at least one inference unit (Diehn Para [0048]: connecting a Receiver Operating Characteristics computing unit to the classifier/recommender).

As to claim 21, Diehn teaches the method of claim 1, wherein the one or more features comprise an actionable tumor-specific genomic alteration comprising single nucleotide variants (SNVs) or insertions or deletions (indels) (Diehn Para [0265]: the recommendation is a prediction involving false positives and false negatives that are used to predict outcomes about treatment options involving “actionable EGFR mutations” yielding recommendations about EGFR-targeted therapy) that are present in both the tumor sample and the cfNAs (Diehn Para [0268]: correlation between mutations in cfDNA an tumor).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0251848 A1 (“Diehn”) in view of WO 2004015608 A2 (“Ragg”).

As to claim 8, Diehn teaches the method of claim 1, but does not teach comprising pre-processing the training data set by transforming at least a portion of the clinical information obtained from at least a portion of the plurality of subjects into class-conditional probabilities.
Nevertheless, Ragg teaches comprising pre-processing the training data set by transforming at least a portion of the clinical information obtained from at least a portion of the plurality of subjects into class-conditional probabilities (Ragg page 9 lines 7-13: pre-processing oncological training data by transforming clinical information using class-conditional probabilities).
Diehn and Ragg are in the same field of predictive oncology.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Diehn to include the teachings of Ragg because pre-processing avoids artificial non-linearities (See Ragg page 9 lines 7-13).

As to claim 18, Diehn teaches the method of claim 17, but does not teach wherein the at least one classifier comprises the one or more artificial neural networks, and wherein the method further comprises training the one or more artificial neural networks using a Bayesian framework.
Nevertheless, Ragg teaches wherein the at least one classifier comprises the one or more artificial neural networks (Ragg page 10 lines 7-11: classification of oncological data using artificial neural networks), and wherein the method further comprises training the one or more artificial neural networks using a Bayesian framework (Ragg page 10 lines 7-11: the artificial neural networks were trained using a Bayesian evidence framework).
Diehn and Ragg are in the same field of predictive oncology.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Diehn to include the teachings of Ragg because Bayesian evidence frameworks optimize models and maximize posterior probability for increased accuracy (See Ragg page 10 footnote “d”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following art was disclosed in Applicant’s IDS and is pertinent:
US 2021/0207223 A1: figures indicate time course of monitoring cell free nucleic acids.
The following art has previously been made of record:
US 2004/0111169 A1 (“Hong”):  wherein the training process (Hong Para [0030]: using training data) includes:  determining a plurality of classes of subjects by identifying individual sets of subjects having a shared characteristics (Hong Para [0009]: determining a plurality of classes of data);  generating a training data set using a multiparametric model that determines characteristics of samples of subjects that belong to each class of the plurality of classes (Hong Para [0009]: generating prior probability model involving multiple features that determines prior probabilities for each class); and training a learning algorithm on the training data set to generate one or more trained classifiers, wherein individual trained classifiers of the one or more trained classifiers determines one or more classes of the plurality of classes for a test sample (Hong Para [0009]: using evidence to calculate an adjusted probability model to determine a class probability estimation given the evidence supplied by each feature).
US-20160264973-A1:  See Para [0014] and [0184] for treatment matching and Figure 10 for artificial intelligence.
US-20170073756-A1:  See Para [0223] and other places for mention of cancer; Para [0230] for mention of neural networks and machine learning; Para [0042] for multiple time points.
US-20200131582-A1 (note the late filing date relative to Applicant’s provisional patent application)	Murtaza, Muhammed, et al. "Non-invasive analysis of acquired resistance to cancer therapy by sequencing of plasma DNA." NATURE 497 (2013): 2.
Garcia-Murillas, Isaac, et al. "Mutation tracking in circulating tumor DNA predicts relapse in early breast cancer." Science translational medicine 7.302 (2015): 302ra133-302ra133.
Giordano, Antonio, et al. "Artificial neural network analysis of circulating tumor cells in metastatic breast cancer patients." Breast cancer research and treatment 129.2 (2011): 451-458.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849. The examiner can normally be reached Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        September 1, 2022